Name: Commission Implementing Regulation (EU) NoÃ 266/2014 of 14Ã March 2014 on the division between deliveries and direct sales of national milk quotas fixed for 2013/2014 in Annex IX to Council Regulation (EC) NoÃ 1234/2007
 Type: Implementing Regulation
 Subject Matter: agricultural structures and production;  distributive trades;  marketing;  agricultural policy;  processed agricultural produce
 Date Published: nan

 15.3.2014 EN Official Journal of the European Union L 76/31 COMMISSION IMPLEMENTING REGULATION (EU) No 266/2014 of 14 March 2014 on the division between deliveries and direct sales of national milk quotas fixed for 2013/2014 in Annex IX to Council Regulation (EC) No 1234/2007 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 69(1) in conjunction with Article 4 thereof, Whereas: (1) Regulation (EU) No 1308/2013 of the European Parliament and of the Council (2) has repealed and replaced Regulation (EC) No 1234/2007 as from 1 January 2014. However, Article 230(1)(a) of Regulation (EU) No 1308/2013 provides that, as regards the system of milk production limitation, Section III of Chapter III of Title I of Part II of Regulation (EC) No 1234/2007 as well as Article 55, Article 85 thereof and Annexes IX and X thereto continue to apply until 31 March 2015. (2) Article 67(2) of Regulation (EC) No 1234/2007 provides that producers may have one or two individual quotas, one for deliveries and the other for direct sales and quantities may be converted from one quota to the other only by the competent authority of the Member State, at the duly justified request of the producer. (3) Commission Implementing Regulation (EU) No 341/2013 (3) sets out the division between deliveries and direct sales for the period from 1 April 2012 to 31 March 2013 for all Member States. (4) In accordance with Article 25(2) of Commission Regulation (EC) No 595/2004 (4), Member States have notified to the Commission the quantities which have been definitively converted at the request of the producers between individual quotas for deliveries and for direct sales. (5) The total national quotas for all Member States fixed in point 1 of Annex IX to Regulation (EC) No 1234/2007 were increased with 1 %, effective from 1 April 2013, except for Italy whose quota was already increased with 5 %, effective from 1 April 2009. Member States, except Italy, have notified the Commission of the division between deliveries and direct sales of the additional quota. (6) It is therefore appropriate to establish the division between deliveries and direct sales of the national quotas applicable for the period from 1 April 2013 to 31 March 2014 fixed in point 1 of Annex IX to Regulation (EC) No 1234/2007. (7) Pursuant to Article 69(1) in conjunction with Article 4 of Regulation (EC) No 1234/2007, the Commission had to act in accordance with the procedure referred to in Article 195(2) of that Regulation, The corresponding procedure under Regulation (EU) No 1308/2013 is the examination procedure referred to in Article 229(2) of that Regulation. (8) Given the fact that the division between direct sales and deliveries is used as a reference basis for controls pursuant to Articles 19 to 22 of Regulation (EC) No 595/2004 and for the establishment of the annual questionnaire set out in Annex I to that Regulation, it is appropriate to determine a date of expiry of this Regulation after the last possible date for those controls. (9) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The division, applicable for the period from 1 April 2013 to 31 March 2014, between deliveries and direct sales of the national quotas fixed in Annex IX to Regulation (EC) No 1234/2007 is set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall expire on 30 September 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (3) Commission Implementing Regulation (EU) No 341/2013 of 16 April 2013 on the division between deliveries and direct sales of national milk quotas fixed for 2012/2013 in Annex IX to Council Regulation (EC) No 1234/2007 (OJ L 107, 17.4.2013, p. 1). (4) Commission Regulation (EC) No 595/2004 of 30 March 2004 laying down detailed rules for applying Council Regulation (EC) No 1788/2003 establishing a levy in the milk and milk products sector (OJ L 94, 31.3.2004, p. 22). ANNEX Member States Deliveries (tonnes) Direct sales (tonnes) Belgium 3 563 518,754 38 596,156 Bulgaria 980 634,534 68 883,082 Czech Republic 2 906 440,166 28 704,691 Denmark 4 847 745,007 164,466 Germany 30 228 356,043 90 572,707 Estonia 686 868,079 6 057,970 Ireland 5 782 432,252 1 989,984 Greece 878 297,757 1 317,000 Spain 6 492 010,746 65 544,699 France 26 027 402,340 343 828,937 Croatia 698 513,437 66 486,563 Italy 10 923 133,189 365 409,677 Cyprus 154 996,181 662,611 Latvia 767 328,466 13 804,232 Lithuania 1 753 484,887 74 154,094 Luxembourg 292 146,310 608,000 Hungary 1 967 812,833 165 591,689 Malta 52 205,729 0,000 Netherlands 11 971 575,644 78 917,011 Austria 2 908 728,694 83 999,794 Poland 9 909 800,752 145 996,304 Portugal (1) 2 080 100,794 8 803,752 Romania 1 567 149,958 1 710 046,520 Slovenia 597 475,443 20 697,937 Slovakia 1 075 921,492 39 834,729 Finland (2) 2 615 010,522 4 818,381 Sweden 3 589 229,658 4 800,000 United Kingdom 15 749 697,318 147 007,248 (1) Except Madeira; (2) The Finnish national quota as referred to in annex IX to Regulation(EC). No 1234/2007 and the total amount of the Finnish national quota as indicated in the Annex to this regulation differ due to a quota increase of 784,683 tonnes to compensate Finnish SLOM producers pursuant to article 67(4) of Regulation (EC) No 1234/2007.